Exhibit 10.1

 
MASTER SERVICES AGREEMENT
 
By and Between
 
EXACTUS, INC.


and


INTEGRIUM, LLC
 
for


Clinical Research Organization (CRO) Services


 


Effective Date:  June 30, 2016


 
-1-

--------------------------------------------------------------------------------

 
 
MASTER SERVICES AGREEMENT


EFFECTIVE DATE:   June 30, 2016
 
Name and Address of the Contact for Integrium, LLC


Name:                        Jessica Coutu


Title:                          Senior Director of Contract Administration


Address:                   14351 Myford Road
                                   Tustin, California 92780




Telephone:                +1 (714) 541-5591


Facsimile:                 +1 (714) 541-5601


e-mail:                       jessica.coutu@integrium.com
 
Name and Address of the Contact for Exactus, Inc.
 
Name:                      Philip J. Young


Title: CEO


Address:                   4870 Sadler Road, Suite 300
   Glen Allen, VA 23060
 
Telephone:               (804) 205-5036


Facsimile:


e-mail:                      phil@exactusdx.com

 
-2-

--------------------------------------------------------------------------------

 



Name and Address of the Contact for POC CAPITAL, LLC




Name:                      Daron Evans


Title:                        Managing Director


Address:
 2995 Woodside Rd., Suite 400-121

 
 Woodside, CA 94062

 
Telephone:             (415) 810-3651


Facsimile:


e-mail:                     daron@poccap.com
 
 
-3-

--------------------------------------------------------------------------------

 


INDEX


1.
Term



2.
Scope of Work



3.
Conditions of Work/Sponsor Responsibilities



4.
Compensation



5.
Representations of CRO



6.
Confidentiality



7.
Conflicts of Interest



8.
Independent Contractor



9.
Tax Reporting and Payment



10.
Ownership, Disclosure and Transfer of Developments and Study Data



11.
Relationship with Investigators and Third Party Vendors



12.
Indemnification



13.
Limitation of Liability



14.
Insurance



15.
Termination



16.
Personnel Recruitment



17.
Equal Opportunity /Affirmative Action



18.
Miscellaneous Provisions

 
 
-4-

--------------------------------------------------------------------------------

 
 
This Master Services Agreement (“Agreement”) is made as of the Effective Date by
and between:


Exactus,Inc. (“SPONSOR”), a corporation organized under the laws of Nevada ,
located at 4870 Sadler Rd Suite 300 Glen Allen VA 23060; and


Integrium, LLC (“INTEGRIUM”), a California limited liability company, located at
14351 Myford Road, Tustin, California 92780


(each of which is individually sometimes referred to hereinafter as “Party,” and
collectively hereinafter referred to as “Parties”); and in the presence of


POC Capital, LLC, a California limited liability company, having its registered
office at 2995 Woodside Rd., Suite 400-121, Woodside, CA 94062, USA (“POC
CAPITAL”), solely with respect to Sections 2.1, 3.3, 6.7 and 12.5 and Articles
4, 8, 9, 11 (other than Section 11.1), 15 and 18.


WHEREAS, SPONSOR desires to retain the services of INTEGRIUM from time to time
to perform clinical development services in connection with certain clinical
research programs that SPONSOR is conducting (individually a “Study”) with
respect to its proprietary medical device   (identified as the subject of a
Study, a “Device”), in which case the terms and conditions for each such Study
shall be set forth in a services order to be executed by the Parties and by POC
CAPITAL, as applicable, and incorporated herein by reference (individually, a
“Services Order” and collectively, the “Services Orders”); and


WHEREAS, SPONSOR, INTEGRIUM and POC CAPITAL entered into a Start-up Research
Agreement dated effective June 30, 2016 (the “Start-up Agreement”), under which
INTEGRIUM began to perform services in relation to the initial Study under this
Agreement.


NOW, THEREFORE, for good and valuable consideration, the exchange, receipt and
sufficiency of which are acknowledged, the Parties and POC CAPITAL, as
applicable, hereby agree as follows:


1.           Term


 
1.1
The term of this Agreement shall be for the period beginning as of the Effective
Date and ending upon the satisfactory performance of all the Services (as
hereinafter defined) unless terminated sooner as provided for herein (“Term”).



2.           Scope of Work


 
2.1
INTEGRIUM shall perform various services for SPONSOR.  Any and all services,
equipment and/or supplies which SPONSOR deems necessary for INTEGRIUM to provide
as well as SPONSOR’s responsibilities for each Study for which such services,
equipment and/or supplies are being provided shall be stated in separate Service
Orders.  (The services and items INTEGRIUM is to provide shall be referred to
collectively as “Services,” unless otherwise designated and listed in a Service
Order.)  Each Service Order shall be named by the protocol number to which it
corresponds and shall also include the compensation to be paid for the items
listed and the anticipated time period in which the items are to be provided
together with any other special terms and conditions.  Each Service Order shall
be signed and dated by each Party and POC CAPITAL (as applicable and only to the
extent that compensation for the Services is to be paid by POC CAPITAL) and
shall be made fully a part of this Agreement upon the latter of the dates
appearing on the signature page of the Service Order and shall remain in effect
until all items listed in the Service Order have been completed or this
Agreement has been otherwise terminated as provided herein.  To the extent any
terms set forth in a Service Order conflict with the terms set forth in this
Agreement, the terms of this Agreement shall control unless otherwise
specifically set forth in the Service Order.



 
2.2
The Parties enter into each Service Order for the express purpose of
transferring from SPONSOR to INTEGRIUM the responsibilities and obligations of
SPONSOR to conduct, coordinate, manage, and/or develop the Study in accordance
with United States Food and Drug Administration (“FDA”) regulations set forth in
21 CFR Section 312, Subpart D, as such may be amended from time to
time.  Accordingly, if SPONSOR transfers the responsibility for various
regulatory responsibilities under the U.S. laws and regulations to INTEGRIUM, a
Transfer of Regulatory Obligations (“Form”) will be completed and attached to
each Service Order.  INTEGRIUM agrees to perform the responsibilities and
obligations so transferred as Services under this Agreement.



 
2.3
INTEGRIUM shall provide to SPONSOR prompt notice of all communications to or
from the FDA related to the Services or Study, whether oral or written, and
consult with SPONSOR sufficiently prior to initiating or responding thereto to
enable SPONSOR to meaningfully participate therein, including where relevant the
provision to SPONSOR for review, comment and decision a draft of all documents
prior to submission to the FDA.  INTEGRIUM shall not meet with the FDA for any
purpose related to the Services or Study without first providing notice to
SPONSOR.

 
 
-5-

--------------------------------------------------------------------------------

 
 
 
2.4
If the FDA or any other government authority conducts or gives notice of intent
to conduct any inspection regarding the Study or Services at any time at any
investigation site (“Investigator Site”), or at INTEGRIUM offices, or at a third
party’s office, or to take any other action with respect to the Study or
Services (collectively “Action”), INTEGRIUM will immediately give SPONSOR notice
thereof, and supply all information pertinent thereto.  As appropriate, the
Parties will promptly meet or discuss and agree on an appropriate course of
action to prepare for or otherwise respond thereto, including each Party’s
responsibility for any tasks.  To the extent not precluded by applicable law,
SPONSOR shall have the right to be present at any Action.  Prior to responding
to written requests for information, findings or other actions regarding any
Action, INTEGRIUM shall review and discuss such with SPONSOR, and to the extent
not prohibited by applicable laws shall (i) permit SPONSOR to be present at an
oral response or reply to an Action, if such response is involved, and (ii)
permit SPONSOR (including any representative thereof) to review and comment on
any written response to an Action, and to reasonably consider such
comments.  During any such Action, the Parties agree to be bound by the
confidentiality provisions of this Agreement and to make reasonable efforts to
disclose only that information required to be disclosed.  INTEGRIUM agrees to
take any reasonable steps requested by SPONSOR as a result of an Action to cure
any deficiencies in the Services conduct and/or documentation.



 
2.5
INTEGRIUM shall advise and update SPONSOR on a regular basis to keep SPONSOR
current on significant developments, problems, progress, decisions and issues
that arise with respect to the Services, but in no event less frequently than
meeting telephonically in accordance with applicable Service Orders or in person
at an INTEGRIUM facility, at the reasonable request of SPONSOR.  Further,
INTEGRIUM agrees to establish recurring meetings (telephonically or other) to
discuss progress and plans. The meetings should be no less frequent then twice a
month.



 
2.6
The designation of personnel to perform the Services shall be within INTEGRIUM's
discretion, but SPONSOR reserves the right, at its sole discretion, to reject
any personnel so designated by INTEGRIUM, and require replacement of such
personnel.  Prior to performing the Services pursuant to an individual Service
Order, INTEGRIUM will inform SPONSOR of the identity of the personnel designated
and INTEGRIUM shall make reasonable efforts to ensure that the personnel
designated to perform the Services shall not be changed until the Services
stated in the respective Service Order are completed.



 
2.7
Subject to SPONSOR’s prior written approval, INTEGRIUM may use the services of
its affiliates or subcontractors in fulfilling its obligations under this
Agreement.  INTEGRIUM shall remain responsible for all Services performed by its
affiliates and subcontractors, and all such affiliates and subcontractors shall
be subject to all of the terms and conditions of this Agreement applicable to
INTEGRIUM.



 
2.8
In accordance with the applicable Service Order, SPONSOR may supply Study sites
with Study Drug for the performance of the Study.  INTEGRIUM acknowledges,
understands and accepts that the Study Drug is an investigational compound and
that the hazardous and toxicological properties of the same may not be
completely investigated and, therefore, may not be fully understood.  The Study
Drug is provided without any warranty, express or implied.  All right, title,
and interest in and to all Study Drug and any patent and intellectual property
rights related thereto shall remain solely and exclusively with SPONSOR.  Upon
the expiration or termination of this Agreement or any Service Order, INTEGRIUM
shall ensure that all unused supply of Study Drug is promptly returned to
SPONSOR.



3.           Conditions of Work/Sponsor Responsibilities


 
3.1
Any regulatory responsibilities not specifically stated as transferred to
INTEGRIUM in the Form shall remain the regulatory responsibility of
SPONSOR.  SPONSOR shall file the Form with the FDA or as otherwise required by
law or regulation.  If an amendment to any Service Order affects the scope of
regulatory obligations that have been transferred to INTEGRIUM, INTEGRIUM and
SPONSOR shall execute a corresponding amendment to the Form. Such Form amendment
shall be filed by SPONSOR with the appropriate government bodies.



 
3.2
SPONSOR and/or its representatives may, during the Term, visit INTEGRIUM's
and/or INTEGRIUM’s agents' facilities and laboratories at reasonable times and
with reasonable frequency during normal business hours to (i) observe the
progress of a Study, (ii) monitor the accuracy and completeness of the Services,
including, but not limited to, quality control and assurance, and/or (iii)
review the responsibilities and/or performance obligations of INTEGRIUM’s
agents.  INTEGRIUM will assist SPONSOR in scheduling such visits and will make
records and any other relevant information available to SPONSOR and/or its
representatives.



 
3.3
In order for INTEGRIUM to perform the Services properly and timely, unless
otherwise agreed in writing, SPONSOR must provide INTEGRIUM with those materials
and take those actions as described in the study specifications set forth in
each Service Order.  In addition, SPONSOR shall cause all SPONSOR contracted
designees (which, for clarity, shall not include POC CAPITAL, except to the
extent that POC CAPITAL is responsible for payment of compensation) to (i)
reasonably cooperate with INTEGRIUM, and (ii) perform their services and supply
to INTEGRIUM their study materials and deliverables in a timely manner.  Any
failure under this Section 3.3 shall not constitute a breach of this Agreement
by SPONSOR, but may require changes in the budget/compensation and/or timelines
for the Services in accordance with Section 4.4.

 
 
-6-

--------------------------------------------------------------------------------

 
 
4.           Compensation


 
4.1
In consideration for INTEGRIUM's performance of any and all of the Services
specified in a Service Order in accordance with this Agreement, SPONSOR or POC
CAPITAL, as applicable, shall pay INTEGRIUM a fee in the amount and according to
the payment schedule specified in the relevant Service Order.  INTEGRIUM shall
invoice SPONSOR or POC CAPITAL, as applicable, for such fees at their respective
notice addresses set forth in Section 18.11.  SPONSOR or POC CAPITAL, as
applicable, shall pay each invoice within thirty (30) days of receipt.  The
parties hereto shall use best efforts to resolve in good faith any dispute
regarding an invoice hereunder as expeditiously as possible.  If any undisputed
invoice is not paid within thirty (30) days, SPONSOR or POC CAPITAL, as
applicable, will be considered in material breach of this Agreement.  If any
such breach extends beyond thirty (30) days INTEGRIUM may terminate this
Agreement and any relevant Service Order at its sole discretion.  Any third
party vendor late fee charges directly resulting from SPONSOR’s or POC CAPITAL’s
delays in providing payment to INTEGRIUM will be passed on to SPONSOR or POC
CAPITAL, as applicable.



 
4.2
Any statement or invoice for Services or expenses shall be stated with
sufficient specificity for SPONSOR and POC CAPITAL to be able to determine the
Services performed, the work done, the related charges, and the details of any
pass through expenses, and shall be accompanied by a comparison of such fees and
expenses to budgeted amounts for the Services.



 
4.3
INTEGRIUM acknowledges that SPONSOR and POC CAPITAL hereby agree that POC
CAPITAL shall be responsible for up to the first one million dollars
($1,000,000) of Study expenses and SPONSOR shall be responsible for Study
expenses in excess of such amount.  Accordingly, INTEGRIUM, SPONSOR and POC
CAPITAL agree that (i) POC CAPITAL is bound by the payment terms listed within
this Agreement up to a maximum amount of one million dollars ($1,000,0000); (ii)
all such payment terms and obligations set forth in this Agreement, in relation
to the first one million dollars ($1,000,000) payable to INTEGRIUM, apply only
to POC CAPITAL and not to SPONSOR; and (iii) all such payment terms and
obligations set forth in this Agreement, in relation to payments in excess of
the first one million dollars ($1,000,000), apply only to SPONSOR and not to POC
CAPITAL.  If Study expenses exceed the first one million dollars ($1,000,000)
payable by POC Capital hereunder SPONSOR agrees that INTEGRIUM must be paid in
full, in cash, as per the terms of this agreement,  for any such excess Study
costs before INTEGRIUM can be obligated to release the final Data to SPONSOR
under this Agreement. For clarity, references in this Agreement to “SPONSOR or
POC CAPITAL, as applicable,” in relation to any payment obligation are intended
to reflect and incorporate the allocation of payment obligations set forth in
this Section 4.3 with respect to such payment obligation.



 
4.4
Any material change in the Services or the assumptions stated in a Service Order
(including, but not limited to, changes in an agreed starting date or suspension
of a Study by the SPONSOR) may require changes in the budget/compensation and/or
timelines and shall require a written amendment to the respective Service Order,
to be executed by INTEGRIUM, SPONSOR and POC CAPITAL (only to the extent that
compensation for the Services is to be paid by POC CAPITAL).  Each amendment
shall detail the changes to the services, conditions, compensation, timeline or
other matter.  SPONSOR or POC CAPITAL, as applicable, agree that they will not
unreasonably withhold approval of an amendment even if it involves a fixed price
Service Order if the proposed changes in compensation or timelines result from,
among other appropriate reasons, changes in the assumptions upon which
compensation or timelines in the respective Service Order were based.  INTEGRIUM
shall not implement any change in the scope of a Service Order without both
SPONSOR’s and POC CAPITAL’s (only to the extent that compensation for the
Services is to be paid by POC CAPITAL) prior written approval.  INTEGRIUM
reserves the right to postpone effecting material changes in the scope of a
Service Order until such time as the Parties and POC CAPITAL (only to the extent
that compensation for the Services is to be paid by POC CAPITAL) agree to and
execute the corresponding written amendment to the Service Order.

 
 
-7-

--------------------------------------------------------------------------------

 
 
5.           Representations of CRO


 
5.1
INTEGRIUM represents and warrants that it has the requisite facilities,
equipment, and personnel with the requisite expertise, experience and skill, to
render the desired Services, and it shall render the Services, in a timely,
competent and efficient manner. INTEGRIUM further represents and warrants that
the Services to be provided pursuant to this Agreement will represent
INTEGRIUM's best efforts and will be of the highest professional standards and
quality.  INTEGRIUM further represents and warrants that it shall abide by all
laws, rules and regulations including, but not limited to, Good Clinical
Practice Guidelines issued by the Food and Drug Administration and laws
governing privacy and confidentiality of health information of Study
participants, including without limitation the federal Health Insurance
Portability and Accountability Act of 1996 and its implementing regulations,
that apply to the performance of the Services at the time they are provided,
including applicable requirements regarding equal employment opportunity and,
when on SPONSOR’s premises, INTEGRIUM's employees shall comply with SPONSOR’s
policies with respect to conduct of visitors.  In performing the Services,
INTEGRIUM shall strictly comply with this Agreement, all legal and ethical
written instructions of SPONSOR, standard operating procedures provided by or
approved by SPONSOR, and the applicable protocol for the Study.  To the extent
relevant to Services, INTEGRIUM shall take actions necessary to verify that for
Study participants all written authorizations necessary (“Authorizations”) have
been appropriately executed so as to permit regulatory agencies, IRBs and
privacy boards, SPONSOR, its affiliates, agents, and employees, other research
sites that may be involved in the Study, health care providers who may provide
services to Study participants, and laboratories and other individuals and
organizations that may analyze Study participants’ medical information in
connection with the Study to have full access to and use of such Study
participants’ protected health information related to or derived through the
Services.  If such Authorization form is not provided by SPONSOR, INTEGRIUM
shall submit such a form to SPONSOR, or its designated representative, for
review and written approval prior to any use thereof in conjunction with the
Services.



 
5.2
INTEGRIUM represents and certifies that neither INTEGRIUM, any of its
affiliates, nor any person employed or otherwise retained by INTEGRIUM (i) is
under investigation by the FDA for debarment action or is presently debarred
pursuant to the Generic Drug Enforcement Act of 1992, as amended (21 U.S.C. §301
et seq.), or (ii) has a disqualification hearing pending or has been
disqualified by the FDA pursuant to 21 CFR Section 312.70 or its successor
provisions, and that no debarred or disqualified person, nor any person under
investigation for debarment or disqualification, will in the future be employed
or utilized to perform any services in connection with any Study subject to a
Service Order.  INTEGRIUM represents and certifies that, to the best of its
knowledge, no person working on any Study subject to a Service Order, including
any investigator, has a conviction which could lead to debarment or
disqualification under the laws and regulations described above, nor has any
such person engaged in any conduct or activity that could lead to any of the
above-mentioned disqualification or debarm ent actions.  Furthermore, INTEGRIUM
agrees to notify SPONSOR immediately of any investigation or action toward
conviction, debarment or disqualification, or conduct or activity which could
lead to any of the above mentioned disqualification or debarment actions, of any
person working on any Study subject to a Service Order.  SPONSOR shall have the
right to terminate this Agreement immediately upon receipt of notice that any
employee or agent of INTEGRIUM has been debarred or is subject to any action
toward conviction, debarment or disqualification.  For the purposes of this
Section 5.2, reference to the FDA and the Generic Drug Enforcement Act shall
also be deemed a reference to any other governmental or regulatory authorities
having jurisdiction over the subject matter of the Services or any other laws
and regulations applicable to the Services.



 
5.3
INTEGRIUM shall maintain accurate and complete records specifically relating to
the Services provided hereunder in accordance with applicable laws, rules and
regulations (including without limitation all laws, rules and regulations and
any other requirements applicable to data submitted to the FDA for authorization
to conduct trials, manufacture or market pharmaceutical products) and generally
accepted accounting principles and practices, consistently applied.  To the
extent that such records may be relevant in SPONSOR’s reasonable opinion in
determining whether INTEGRIUM is complying with its obligations pursuant to this
Agreement and any Service Order which is a part hereof, SPONSOR or SPONSOR’s
authorized representative, may audit such records during INTEGRIUM's normal
working hours and at SPONSOR’s expense,, upon providing three (3) days’ written
notice to INTEGRIUM.  INTEGRIUM shall retain such records for a period of three
(3) years from the date of final payment by SPONSOR pursuant to the respective
Service Order.



 
5.4
If INTEGRIUM audits an Investigator for a Study as part of an internal audit
program, INTEGRIUM will notify SPONSOR prior to the commencement of the audit
and provide SPONSOR (promptly with a summary of all findings and proposed
corrective actions, if any, following completion of the audit.  In cases of
suspected misconduct of an Investigator or other third party, INTEGRIUM must
inform SPONSOR immediately after it establishes reasonable concerns of such
suspected misconduct.  In the event of suspected misconduct, INTEGRIUM and
SPONSOR shall work together promptly and in good faith to establish a reasonable
plan for investigation of such misconduct.  The Parties will reasonably support
each other in the investigation of such cases, and with any actions arising from
said investigations.  INTEGRIUM agrees to take any reasonable steps requested by
SPONSOR as a result of such audit or investigation to cure any deficiencies in
the Study or Services conduct or documentation, unless said requests are
prohibited or otherwise restricted by applicable laws, regulations, or standard
operating procedures.

 
 
-8-

--------------------------------------------------------------------------------

 
 
6.           Confidentiality


 
6.1
It is understood by the Parties hereto that during the performance of the
Services, INTEGRIUM may receive from SPONSOR, or otherwise acquire, certain
confidential, proprietary, and/or trade secret information which is the property
of SPONSOR ("Confidential Information"). Confidential Information shall also
include without limitation the Investigator’s brochure, the Study protocol, the
data recorded during the Study and data, formulae and information on the Study
Device.  For purposes of this Agreement, Confidential Information shall be
understood to include all written or electronically transferred information
received from SPONSOR by INTEGRIUM, and unless expressly described in this
Section 6.1 such written material shall be marked “Confidential.”  Information
which is disclosed orally shall be deemed confidential if it is confirmed to be
confidential by a writing provided to INTEGRIUM by SPONSOR within a reasonable
amount of time following oral disclosure.  INTEGRIUM hereby warrants and affirms
that it shall neither use nor disclose Confidential Information for any purpose
other than as is specifically allowed by this Agreement.



 
6.2
INTEGRIUM shall disclose Confidential Information only to such of its employees
or its affiliated corporations as may reasonably be required to assist INTEGRIUM
in the performance of this Agreement and who have agreed to be bound by terms
and conditions no less onerous than those in this Agreement.  In the event of
such disclosure, INTEGRIUM shall advise its and its affiliated corporations’
employees of the confidential nature of the information and shall instruct them
to take all necessary and reasonable precautions to prevent the unauthorized use
or disclosure thereof at least consistent with those precautions undertaken by
INTEGRIUM hereunder.



 
6.3
Upon the expiration or termination of this Agreement or any Service Order,
INTEGRIUM shall, at SPONSOR’s discretion, either destroy or return to SPONSOR
all tangible and electronic forms of Confidential Information, including any and
all copies and/or derivatives of Confidential Information made by INTEGRIUM (or
INTEGRIUM's employees), as well as any writings, drawings, specifications,
manuals or other printed material made by INTEGRIUM (or INTEGRIUM's employees)
and based on, or derived from, Confidential Information; provided, however, that
INTEGRIUM shall retain a copy of all information it is required by law to
retain.  Such information shall be retained for the amount of time required by
law using the same amount of care and diligence to protect SPONSOR’s information
as it uses to protect its own confidential information but in any case not less
than reasonable care and diligence.



 
6.4
The foregoing obligations shall not apply to Confidential Information to the
extent that it: (a) is or becomes generally available to the public other than
as a  result of a disclosure by the receiving party; (b) becomes available to
the receiving party on a non-confidential basis from a source which is not
prohibited from disclosing such information; (c) was developed independently of
any disclosure by the disclosing party or was known to the receiving party prior
to its receipt from the disclosing party, as shown by contemporaneous written
evidence; or (d) is required by law or regulation to be disclosed.



 
6.5
All of INTEGRIUM's obligations set forth in this Article 6, including the
obligations of confidentiality and non-use, shall be continuing and shall
survive for five (5) years following the expiration or termination of either
this Agreement or the respective Service Order for which the Confidential
Information in question has been disclosed.



 
6.6
INTEGRIUM shall not disclose, or otherwise make public, the terms of this
Agreement, except as may be necessary to secure enforcement of the terms of this
Agreement or in response to a lawful subpoena or to comply with applicable
regulations.



 
6.7
It is understood by the Parties that POC CAPITAL will NOT request, and SPONSOR
and INTEGRIUM will NOT provide, any material, non-public information, including
the Confidential Information relating to the Study or Services. POC CAPTIAL
shall have the right, from time to time as POC CAPITOL may reasonably deem
appropriate, to perform reasonable due diligence on the SPONSOR during normal
business hours. INTEGRIUM will not engage in direct communication, written or
verbal, with POC Capital on any aspects of the SPONSORS clinical trial. The
SPONSOR shall provide information and reasonably cooperate with POC CAPITAL in
connection with any reasonable due diligence request. POC CAPITAL will NOT make
any due diligence requests of INTEGRIUM or its officers and employees. SPONSOR
and INTEGRIUM confirm that neither they, nor any Persons acting on their behalf,
shall provide POC CAPITAL or its agents or counsel with any information that
constitutes or might constitute material, non-public information, unless a
simultaneous public announcement thereof is made by the SPONSOR in the manner
contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the SPONSOR, INTEGRIUM or any Person acting on their behalf (as
determined in the reasonable good faith judgment of the POC CAPITAL), POC
CAPITAL shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the SPONSOR; provided the POC CAPITAL
shall have first provided notice to the SPONSOR that it believes it has received
information that constitutes material, non-public information, the SPONSOR shall
have at least 24 hours to publicly disclose such material, non-public
information prior to any such disclosure by the POC CAPITAL. POC CAPITAL shall
not have any liability to the SPONSOR, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure.



 
-9-

--------------------------------------------------------------------------------

 
 
7.           Conflicts of Interest


 
7.1
INTEGRIUM hereby warrants and represents that it has advised SPONSOR in writing,
prior to the date of signing of this Agreement, of any relationship with any
third parties, including competitors of SPONSOR, which could present a conflict
of interest with the Services or which would prevent INTEGRIUM from performing
the Services contemplated by this Agreement.



 
7.2
INTEGRIUM further warrants and represents that INTEGRIUM shall advise SPONSOR of
any such relationships that might arise during the Term of this Agreement.  In
the event such a relationship arises, the Parties will discuss options to
minimize or eliminate possible effects of such conflicts of interest.



8.           Independent Contractor


 
8.1
The parties hereto agree that INTEGRIUM is being retained and shall perform as
an "Independent Contractor".  Neither INTEGRIUM nor any of its employees
performing Services shall be employees of SPONSOR or POC CAPITAL, it being
understood and agreed that INTEGRIUM is an independent contractor for all
purposes and at all times.  All matters of compensation and benefits and terms
of employment for INTEGRIUM’s employees shall be solely a matter between
INTEGRIUM and its employees.  Nothing contained herein shall be deemed or
construed to create between the parties hereto a partnership or joint venture or
employment relationship.  No party hereto shall have the authority to act on
behalf of any other party hereto, or to commit any other party hereto in any
manner or cause whatsoever or to use any other party hereto’s name in any way
not expressly authorized by this Agreement.  No party hereto shall be liable for
any act, omission, representation, obligation or debt of any other party hereto,
even if informed of such act, omission, representation, obligation or debt.



 
8.2
It is further understood and agreed that the means, methods and manner in which
Services are rendered by INTEGRIUM in accordance with this Agreement shall be
within INTEGRIUM's sole control and discretion, only subject to Article 2 and 3
herein, and any applicable laws and regulations.



 
8.3
INTEGRIUM acknowledges and agrees that its employees are not eligible to
participate in any benefits programs offered by SPONSOR or POC CAPITAL to their
employees, or in any pension plans, profit sharing plans, insurance plans
(including but not limited to, worker's compensation insurance), or any other
employee benefit or perquisite plans offered from time to time by SPONSOR or POC
CAPITAL to their employees or to receive SPONSOR or POC CAPITAL stock directly
from SPONSOR or POC CAPITAL or their officers, directors, or employees.



 
8.4
Nothing contained in this Agreement shall be construed as making the parties
hereto joint venturers or as granting to any party hereto the authority to bind
or contract any obligations in the name of or on the account of any other party
hereto or to make any representations, guarantees or warranties on behalf of any
other party hereto except to the extent such authority is expressly provided in
writing and agreed by the parties hereto.



9.           Tax Reporting and Payment


 
9.1
INTEGRIUM acknowledges and agrees that it shall be solely responsible for paying
the appropriate amount of all federal, state and local taxes with respect to all
compensation paid to INTEGRIUM pursuant to this Agreement, and that SPONSOR and
POC CAPITAL shall have no responsibility whatsoever for withholding or paying
any such taxes for or on behalf of INTEGRIUM.



 
9.2
INTEGRIUM further agrees to indemnify and hold SPONSOR and POC CAPITAL harmless
from and against any and all damages, losses, expenses, or penalties arising
from or in connection with any claim brought by any federal, state or local
taxing authority with regard to INTEGRIUM's failure to pay required taxes or
failure to file required forms with regard to compensation paid to INTEGRIUM by
SPONSOR or POC CAPITAL pursuant to this Agreement.



10.           Ownership, Disclosure and Transfer of Developments and Study Data


 
10.1
SPONSOR acknowledges that INTEGRIUM possesses certain computer technical
expertise and methodologies for administration of clinical trials, data
collection, data management and statistical analysis methods which have been
independently developed by INTEGRIUM prior to the Effective Date without the
benefit of any information provided by SPONSOR (“Integrium
Properties”).  SPONSOR and INTEGRIUM agree that any Integrium Properties used by
INTEGRIUM under or during the term of this Agreement remain the sole property of
INTEGRIUM, and SPONSOR agrees that such Integrium Properties are commercially
valuable to INTEGRIUM, and SPONSOR agrees not to disclose such Integrium
Properties to any other party without INTEGRIUM’s prior written consent.

 
 
-10-

--------------------------------------------------------------------------------

 
 
 
10.2
All written materials and other works which may be subject to copyright and all
patentable and un-patentable inventions, discoveries, Data (as defined below),
records and ideas (including but not limited to any computer software) which are
made, generated, conceived or reduced to practice or written by INTEGRIUM or
INTEGRIUM's employees or agents during the term of this Agreement, and for
ninety (90) days after it expires, and which are based upon or otherwise result
from the Services performed by INTEGRIUM for SPONSOR or access to Confidential
Information or Study Drug, including all intellectual property rights to any of
the foregoing ("Developments"), shall become SPONSOR property, and may be used
by SPONSOR as SPONSOR deems appropriate.  INTEGRIUM, by signing this Agreement,
expressly agrees to assign and hereby assigns to SPONSOR all right, title and
interest in and to all Developments, free and clear of all liens, claims and
encumbrances.  INTEGRIUM hereby waives all claims to moral rights and any
similar non-assignable rights in all Developments.



 
10.3
INTEGRIUM agrees to hold all Developments confidential in accordance with
Article 6 of this Agreement.



 
10.4
INTEGRIUM shall disclose promptly to SPONSOR each Development and, upon
SPONSOR’s request and at SPONSOR’s expense, INTEGRIUM shall assist SPONSOR, or
its designees, in filing patent or copyright applications in any country in the
world.  Each copyrightable work, to the extent permitted by law, shall be
considered a work made for hire and the authorship and copyright of the work
shall be in SPONSOR’s name and, if not so considered, INTEGRIUM agrees to assign
and hereby assigns to SPONSOR all of INTEGRIUM’s rights, title, and interests in
such works.  INTEGRIUM shall execute or cause to be executed by the inventor(s)
or a duly authorized agent of INTEGRIUM, as the case may be, all papers and do
all things which may be necessary or advisable, in the opinion of SPONSOR, to
prosecute such applications and to vest in SPONSOR, or its designee, all the
right, title and interest in and to the Developments.



 
10.5
If for any reason, INTEGRIUM is unable to effectuate a full assignment of any
Development, INTEGRIUM shall transfer to SPONSOR, or its designee, all of
INTEGRIUM’s transferable rights, whether they be exclusive or non-exclusive, or
as a joint inventor or partial owner of the Development. In the event that any
Development or deliverable under this Agreement incorporates or requires for its
use intellectual property rights owned or licensed by INTEGRIUM, INTEGRIUM
agrees to grant and hereby grants to SPONSOR a worldwide, perpetual,
non-exclusive, royalty-free, sublicensable license to use such intellectual
property rights included within the Development or deliverable for the research,
development, manufacture, use, distribution and sale of SPONSOR’s products.  For
clarity, the foregoing license grant shall not be construed as a representation
or warranty that INTEGRIUM owns any particular intellectual property rights.



 
10.6
Upon the expiration or termination of this Agreement, INTEGRIUM shall transfer
to SPONSOR all Developments including any and all copies and/or derivatives
thereof, made by INTEGRIUM (or INTEGRIUM employees or agents) as well as any
writings, drawings, specifications, manuals or other printed material made by
INTEGRIUM (or INTEGRIUM employees or agents), to the extent such Development is
not already transferred prior to expiration or termination. Notwithstanding the
reason for expiration or termination of this AGREEMENT, INTEGRIUM shall under no
circumstances be entitled to retain any Confidential Information or
Developments.



 
10.7
Ownership and Use of Data.  All data developed relating to the Study (“Data”)
shall be the sole and exclusive property of SPONSOR, and SPONSOR may use all
Data relating to the Study for any lawful purpose, including but not limited to
submission to the FDA or other regulatory agencies.  Upon expiration or
termination of this Agreement, all Data shall, at SPONSOR’s option, be (i)
delivered to SPONSOR at its offices in such form as is then currently in the
possession of INTEGRIUM, or (ii) disposed of, at the direction and written
request of SPONSOR, unless Data is otherwise required to be stored or maintained
by INTEGRIUM as a matter of applicable law.  If SPONSOR requests that INTEGRIUM
store or maintain Data after the expiration or termination of this Agreement,
then INTEGRIUM may pass through to SPONSOR any documented third party vendor
costs incurred by INTEGRIUM in storing and maintaining such Data.  In no event
shall INTEGRIUM dispose of any Data without first giving SPONSOR sixty (60) days
prior written notice of its intent to do so.  All agreements with Investigators
and/or Study sites shall provide for the foregoing rights of SPONSOR.



 
10.8
SPONSOR’s authorized representative(s) and, to the extent permitted by law,
regulatory authorities may, during regular business hours, arrange in advance
with INTEGRIUM and/or the respective Principal Investigator(s) and/or Study
site(s) to inspect all data and work products relating to the respective Study
and to examine INTEGRIUM’s facilities required for performance of this
Agreement.



 
-11-

--------------------------------------------------------------------------------

 
 
11.           Relationship with Investigators and Third Party Vendors


 
11.1
If under any Service Order, INTEGRIUM is required to contract with investigators
or investigative sites (collectively, “Investigators”), then any such
investigative site contract shall be in a form mutually acceptable to INTEGRIUM
and SPONSOR (hereafter referred to as the “CSA Template”).  Such agreements with
Investigators (“Investigator Agreements”) shall be made between INTEGRIUM,
SPONSOR and the applicable Investigator.  If an Investigator requests any
changes to such CSA Template affecting SPONSOR’s rights, INTEGRIUM shall submit
the proposed change to SPONSOR, and SPONSOR shall promptly review and comment on
such proposed changes(s). If SPONSOR approves an Investigator Agreement or any
changes to the CSA Template in writing, that differ from the terms of this
Agreement (including, but not limited to, allowing an Investigator to publish
results or data that INTEGRIUM is prohibited from revealing), then INTEGRIUM
shall have no liability for any such approved changes. The Parties acknowledge
and agree that Investigators shall not be considered the employees, agents, or
subcontractors of INTEGRIUM or SPONSOR, and that Investigators shall exercise
their own independent medical judgment. INTEGRIUM’s responsibilities with
respect to Investigators shall be limited to those responsibilities specifically
set forth in this Agreement, any Investigator Agreement(s), and any applicable
Service Order(s).



 
11.2
If INTEGRIUM will be paying Investigators and/or any third party vendors (IRBs,
labs, meeting planners, etc.) on behalf of SPONSOR, the Parties will agree in
advance in the applicable Service Order or Study budget to a schedule of amounts
to be paid to the third party vendors.  INTEGRIUM shall pay Investigators and
third party vendors in accordance with the agreed schedule using the monies
received from SPONSOR or POC CAPITAL, as applicable.  The Parties and POC
CAPITAL, as applicable, acknowledge and agree that INTEGRIUM will only pay
Investigators and vendors from either advances, pre-payments, or payments on
specific invoices from monies received from SPONSOR or POC CAPITAL, as
applicable, for Investigators’ services, and that INTEGRIUM will not make
payments to Investigators or vendors prior to receipt of sufficient funds from
SPONSOR or POC CAPITAL, as applicable.  SPONSOR acknowledges that INTEGRIUM
shall not be responsible for any Study timeline delays, including but not
limited to site enrollment delays, due to lack of payment or late payment from
SPONSOR or POC CAPITAL, as applicable.  INTEGRIUM warrants that all up-front and
advance payment or any monies paid by SPONSOR or POC CAPITAL to INTEGRIUM will
be held in trust for SPONSOR or POC CAPITAL, as applicable, and will be
disbursed only for the Study specified on the invoice and will not be used for
any other purposes.  INTEGRIUM will provide SPONSOR with a monthly pass-through
reconciliation report indicating the status of these funds.  Notwithstanding
anything contained herein to the contrary, (i) POC CAPITAL agrees to indemnify
and hold INTEGRIUM harmless for any and all claims from any sites and third
party vendors for unpaid invoices submitted to SPONSOR to the extent such
nonpayment is due to a failure of POC CAPITAL to comply with its payment
obligations under Section 4; and (ii) SPONSOR agrees to indemnify and hold
INTEGRIUM harmless for any and all claims from any sites and third party vendors
for unpaid invoices submitted to SPONSOR to the extent such nonpayment is due to
a failure of SPONSOR to comply with its payment obligations under Section 4, in
each case except to the extent that the above claims for unpaid invoices result
from INTEGRIUM’s own negligence or fault not otherwise attributable to SPONSOR
or POC CAPITAL, as applicable.



 
11.3
SPONSOR agrees that, although INTEGRIUM will assume responsibility for
disbursing fees and/or expenses to Investigators and third party vendors,
INTEGRIUM is not liable for payment to Investigators and third party vendors
until SPONSOR or POC CAPITAL, as applicable, has pre-paid INTEGRIUM in advance
for these fees and expenses.  Upon execution of each Service Order, SPONSOR or
POC CAPITAL, as applicable, agrees to provide the start-up and vendor advance
requirements specified in each Service Order.  INTEGRIUM will provide on the
first day of each consecutive month the forecasted enrollment for the following
month and will invoice the budgeted amount based on that forecast, adjusted for
actuals from the previous month.  Once enrollment is complete, remaining
payments will be disbursed from the residuals on account at INTEGRIUM.



 
11.4
Remaining funds designated for each Service Order, and any interest accrued
thereon, will be returned to SPONSOR or POC CAPITAL, as applicable, after
termination or completion of the respective Service Order, as soon as all
contracted payment obligations to the Investigators have been satisfied.  A
final budget reconciliation report will be provided to SPONSOR by INTEGRIUM
within thirty (30) days after completion of the Study.  In the event funds
advanced by SPONSOR or POC CAPITAL, as applicable, are insufficient to cover the
payments to the Investigators, SPONSOR or POC CAPITAL, as applicable, will
promptly advance to INTEGRIUM the amounts required, subject to the limits in the
Study budget and Payment Schedule in each Service Order.  INTEGRIUM is not
liable for payment of any excess advance funds remaining at any third party
vendor after final study reconciliation.

 
 
-12-

--------------------------------------------------------------------------------

 
 
 
11.5
SPONSOR acknowledges and agrees that INTEGRIUM will not be responsible for
delays in a Study to the extent that such delays are caused by SPONSOR’s or POC
CAPITAL’s, as applicable, failure to make adequate pre-payment for
Investigators’ services. SPONSOR and POC CAPITAL further acknowledge and agree
that payments for Investigator’s/vendors’ services are pass-through payments at
actual costs to third parties and are separate from payments for INTEGRIUM’s
Services.  For the sake of clarity, the Parties and POC CAPITAL hereby
acknowledge and agree that such payments for Investigator’s/vendors’ services as
pass-through payments constitute Study expenses which shall be taken into
consideration in calculating POC CAPITAL’s first one million dollar ($1,000,000)
share cap as set forth in Section 4.3. SPONSOR and POC CAPITAL each agree that
it will not withhold Investigator payments except to the extent that it has
reasonable questions about the services performed by a particular Investigator.



 
11.6
If under any Service Order, INTEGRIUM is required to perform monitoring services
or visit an investigative site on SPONSOR’s behalf (collectively, “Investigative
Site Visit”), any site imposed Vendor Credentialing System (“VCS”) fees will be
passed on to SPONSOR or POC CAPITAL, as applicable, and INTEGRIUM shall have no
liability for any such fees. The Parties intend that such fees shall be clearly
delineated in the negotiated Investigator Agreement approved in writing by
SPONSOR.  For the sake of clarity, the Parties and POC CAPITAL hereby
acknowledge and agree that such site imposed VCS fees constitute Study expenses
which shall be taken into consideration in calculating POC CAPITAL’s first one
million dollar ($1,000,000) share cap as set forth in Section 4.3.  In addition,
SPONSOR agrees that INTEGRIUM is not liable for study delays caused by the site
imposed VCS.



12.           Indemnification


 
12.1
SPONSOR hereby agrees to indemnify, defend, and hold INTEGRIUM, and its
respective agents, employees, officers, and directors (“INTEGRIUM Indemnitees”)
harmless from and against any and all losses, costs, damages, expenses, claims,
actions, liability, and/or suits (including court costs and reasonable attorney
fees) (“Liabilities”) suffered or incurred by INTEGRIUM or any of the foregoing
as a result of personal injury or death to (1) a participant in any Study, or
(2) any employee or agent of INTEGRIUM involved with the performance of a Study
or Studies and acting within the scope of their duties under this Agreement and
any Study protocol, provided such personal injury or death arises from or is, by
unappealable judgment or binding settlement between the parties, attributed to:
(a) a claim of product liability or claim arising from the design, production,
manufacture, or instructions for use of any Study Product; (b) a claim of strict
liability in tort; (c) the design of the study; (d) SPONSOR’s negligence with
respect to performance of its obligations under this Agreement; or (e) the
administration of the Study Drug in accordance with the procedures set forth in
the respective protocol for the Study; provided that if a claim with respect to
the matters set forth in this Section 12.1 (d) through (e) arises in whole or in
part from any INTEGRIUM Indemnitee’s negligence, gross negligence, intentional
misconduct, breach of this Agreement, or failure to comply with applicable laws
or regulations, then the amount of Liabilities that SPONSOR shall indemnify
INTEGRIUM pursuant to this Section 12.1 shall be reduced by an amount in
proportion to the percentage of the INTEGRIUM Indemnitee’s responsibilities for
such Liabilities as determined by a court of competent jurisdiction in a final
and non-appealable decision or in a binding settlement between the parties.  For
the sake of clarity, SPONSOR’s obligations under this Section 12.1 exclude all
Liabilities arising out of failure to conduct a Study in strict accordance with
the applicable protocol, all written instructions delivered by SPONSOR
concerning the Study Drug, any and all applicable laws and regulations, or to
meet the geographic region standard of care in effect at the time of treatment
giving rise to the Liabilities.  Under no circumstances shall INTEGRIUM be
liable for any third party vendor’s: (i) adherence to the Study protocol; (ii)
adherence to project specifications or the Study timeline; (iii) breach of
contract; (iv) negligence or willful misconduct; or (v) infringement,
misappropriation or violation of any right of another third party.



 
12.2
INTEGRIUM hereby agrees to indemnify, defend, and hold SPONSOR and its
respective affiliates, employees, officers, directors, agents, subcontractors
and consultants (“SPONSOR Indemnitees”) harmless from and against any and all
Liabilities  suffered or incurred by any SPONSOR Indemnitee arising out of: (a)
any INTEGRIUM Indemnitee’s error, omission, negligence, gross negligence or
intentional misconduct; (b) any breach of any covenant or warranty, or the
inaccuracy of any representation of INTEGRIUM in this Agreement; or (c)
INTEGRIUM’s failure to comply with the terms of this Agreement.



 
12.3
INTEGRIUM and the INTEGRIUM Indemnitees agree: (a) to promptly notify SPONSOR of
any such Liability or Liabilities under Section 12.1; (b) to cooperate fully in
the handling of such Liability or Liabilities and, in the event of litigation,
to attend hearings and trials and assist in securing and giving evidence, and
obtaining the attendance of necessary and proper witnesses; (c) not to make any
admission in respect of such Liability or Liabilities or take any action
relating to such Liability or Liabilities prejudicial to the defense of it
without the written consent of SPONSOR (such consent not to be unreasonably
withheld); and (d) to SPONSOR’s control of the defense and settlement, with
INTEGRIUM’s consent which shall not be unreasonably withheld, of all Liability
or Liabilities by SPONSOR.  SPONSOR will reimburse INTEGRIUM for all reasonable
expenses incurred at SPONSOR’s request in connection with this Section 12.3
except to the extent and in the proportion that INTEGRIUM is responsible under
12.1.  SPONSOR shall carry out the management and defense of such claims or
suits at its own expense.

 
 
-13-

--------------------------------------------------------------------------------

 
 
 
12.4
In the event that a patient participating in a Study suffers an illness or
injury that the Investigator(s) and SPONSOR determine to be directly associated
with Study participation, and for which SPONSOR would be obligated to indemnify
INTEGRIUM under Section 12.1, then, to the extent INTEGRIUM would otherwise be
responsible for such expenses pursuant to its agreement with the applicable
Investigator entered into in accordance with this Agreement, SPONSOR shall pay
all medical and hospital expenses directly associated with the diagnosis and
medical treatment of such adverse reaction which are in excess of that portion
covered by the patient’s own insurance.  Payments for such care shall be
additional to those specified in the respective Service Order.



 
12.5
INTEGRIUM agrees not to seek from POC CAPITAL any indemnity or defense for any
such Liabilities which are covered by SPONSOR’s indemnification obligations to
INTEGRIUM set forth above in Section 12.1.  For the sake of clarity, the Parties
and POC CAPITAL hereby acknowledge and agree that any expenses of SPONSOR
relating to its indemnification of INTEGRIUM under Sections 12.1, 12.3 and 12.4
shall not constitute Study expenses for purposes of calculating POC CAPITAL’s
first one million dollar ($1,000,000) share cap as set forth in Section 4.3.



13.           Limitation of Liability
 
 
 
13.1
Neither Party, nor its affiliates, nor any of its or their respective directors,
officers, employees or agents shall have any liability of any type (including,
but not limited, to contract, negligence, and tort liability), for any special,
incidental, indirect or consequential damages, including, but not limited to the
loss of opportunity, loss of use, or loss of revenue or profit, in connection
with or arising out of this Agreement, or any Service Order, even if such
damages may have been foreseeable to such Party.  In addition, in no event shall
the collective, aggregate liability (including, but not limited to, contract,
negligence and tort liability) of INTEGRIUM and its affiliates and its and their
respective directors, officers, employees and agents for direct damages under
this Agreement or any Service Order hereunder exceed the amount of service fees
actually charged by INTEGRIUM to SPONSOR for the assignment or task from which
such liability arose. Specifically excluded from the limitations of liability of
this Section 13.1 are (a) claims based on breach of obligations of
confidentiality under Article 6 of this Agreement, and (b) each Party’s
obligation to indemnify the other Party to the extent required by Sections 12.1
and 12.2 of this Agreement.



 
13.2
In the event that there are material non-remediable defects in the Study data
such that SPONSOR cannot rely on the data or otherwise use the data for intended
regulatory purposes under this Agreement, and such defects are due to the
negligence, recklessness or intentional misconduct or breach of this Agreement
by INTEGRIUM, INTEGRIUM agrees at SPONSOR’s option to either repeat the Services
or refund the fees for the Services, as such Services are specified and
delineated in the applicable Service Order.



14.           Insurance


 
14.1
Each Party will maintain, for the duration of this Agreement, insurance in an
amount reasonably adequate to cover its obligations under this Agreement and any
and all Service Orders then in effect, and, upon request, each Party will
provide to the other Party a certificate of insurance showing that such
insurance is in place.



 
14.2
SPONSOR will supply INTEGRIUM with the Clinical Trial Insurance Certificate for
each Study covered under a Service Order prior to commencement of subject
screening for each Service Order.  INTEGRIUM will not be responsible for
enrollment delays due to SPONSOR’s delay in providing said Certificate.



15.
Termination



 
15.1
In the event that either Party, or POC CAPITAL, shall commit a material breach
of this Agreement, the non-breaching Party shall have the right to terminate
this Agreement immediately unless the breaching Party, or POC CAPITAL, can cure
its breach and provide full performance within thirty (30) days written notice
to it that a material breach has been declared.  Upon termination of this
Agreement, the non-breaching Party shall have no further obligation to the
breaching Party, or POC CAPITAL, other than for SPONSOR or POC CAPITAL, as
applicable, to pay for Services that were duly performed by INTEGRIUM in
accordance with the respective Service Order and this Agreement up to the date
of such termination, and any rights and duties which are expressly stated herein
as surviving termination.

 
 
-14-

--------------------------------------------------------------------------------

 
 
 
15.2
SPONSOR may terminate individual Service Orders at any time by giving INTEGRIUM
thirty (30) days prior written notice of such termination. If SPONSOR should
terminate pursuant to  this Section 15.2, SPONSOR or POC CAPITAL, as applicable,
will pay INTEGRIUM for all Services that were duly performed in accordance with
the respective Service Order and this Agreement up to the date of such
termination in accordance with the Service Order budget, as well as costs
reasonably incurred for the Services and which INTEGRIUM is unable to cancel
(for the avoidance of doubt, SPONSOR or POC CAPITAL, as applicable, shall be
responsible for any and all third party vendor cancellation fees due upon such
Study cancellation), and all administrative costs incurred in the conduct of the
Service Order up to the date of termination for those Services which are
necessary to be performed for patient safety, government requirement compliance
and/or expressly requested by SPONSOR; provided, however, that no amounts shall
be required to be paid which are in excess of the corresponding amounts set
forth for such activities in the Service Order.  INTEGRIUM shall use its best
efforts to minimize the costs incurred following its receipt of notice of such
termination.



 
15.3
Either Party may terminate this Agreement upon written notice to the other
Party, and regard the other Party as in breach of this Agreement, if the other
Party becomes insolvent, makes a general assignment for the benefit of
creditors, files a voluntary petition of bankruptcy, suffers or permits the
appointment of a voluntary petition of bankruptcy, suffers or permits the
appointment of a receiver for its business or assets, or becomes subject to any
proceeding under any bankruptcy or insolvency law, whether domestic or foreign,
or has wound up or liquidated, voluntary or otherwise.  In the event that any of
the above events occur, that Party shall immediately notify the other, in
writing, of its occurrence.



 
15.4
Upon receipt of notice of a permitted termination of this Agreement or a Service
Order by either Party: (i) INTEGRIUM will, as soon as reasonably practicable
discontinue providing the applicable Services, except to the extent reasonably
required to safely close out a Study or to transfer (at SPONSOR’s request) the
remaining Services to another service provider selected by SPONSOR, and (ii)
INTEGRIUM will terminate or, if requested by SPONSOR, assign to SPONSOR existing
third party obligations to the extent cancelable or assignable, as
applicable.  Any amounts paid by SPONSOR or POC CAPITAL, as applicable, which
exceed the amounts owed to INTEGRIUM as of expiration or termination of this
Agreement shall be refunded to SPONSOR or POC CAPITAL, as applicable, within
thirty (30) days after expiration or termination.  Any amounts owed by SPONSOR
or POC CAPITAL, as applicable, including third party vendor cancellation fees,
shall be paid to INTEGRIUM within thirty (30) days after expiration or
termination.



16.
Personnel Recruitment



 
16.1
Neither Party, during the term of this Agreement and for twelve (12) months
thereafter, will, without the prior written consent of the other Party, directly
or indirectly solicit for employment or contract, attempt to employ or contract
with or assist any other entity in employing, contracting with or soliciting for
employment or contract any employee, or executive who is at that time
employed/contracted by the other Party and who had been employed/contracted by
the other Party in connection with the Services provided hereunder.  The
foregoing provision will not prevent either Party from conducting solicitation
via a general advertisement for employment that is not specifically directed to
any such employee or from employing any such person who responds to such
solicitation.



 
16.2
In the event that an employee of either Party is hired in violation of Section
16.1, the employing Party shall pay the other Party 7.5% of such employee’s
first year base salary.



17.
Equal Opportunity / Affirmative Action



 
17.1
The provisions of Executive Order 11246, as amended (Equal Employment
Opportunity/Affirmative Action), 38 USC § 4212, as amended (Vietnam Era Veterans
Readjustment Assistance Act) and Section §503 of the Rehabilitation Act of 1973,
as amended (Handicapped Regulations), and the implementing regulations found at
41 CFR § 60-1&2, 41 CFR §§ 60-250, and 41 CFR §§ 60-741, respectively, are
hereby incorporated by reference.



18.
Miscellaneous Provisions



 
18.1
Assignment.  This Agreement may not be assigned by any party hereto without the
prior written consent of the other parties hereto, except that any of the
parties hereto may assign this Agreement to a successor in connection with the
merger, consolidation or sale of all or substantially all of its assets or other
business combination transaction.  No assignment whether consensual or
permissive shall relieve any party hereto of its responsibility for performance
of its obligations under this Agreement.

 
 
-15-

--------------------------------------------------------------------------------

 
 
 
18.2
Complete Agreement.  This Agreement, together with its exhibits and Service
Orders, supersedes all prior agreements and understandings made jointly by and
amongst SPONSOR, INTEGRIUM and POC CAPITAL related to the subject matter of this
Agreement, with the exception of the Start-up Agreement for the xxx-001 study,
excluding any separate and independent agreements or writings executed solely by
and between SPONSOR and POC CAPITAL.   Upon execution of the Service Order for
the xxx-001 study, the Start-up Agreement will be terminated in its entirety,
and The Parties hereto agree that, notwithstanding anything to the contrary in
the Start-up Agreement, the terms and conditions of this Agreement shall apply
fully to any and all information, materials and intellectual property disclosed
or created, and all services performed, thereunder by the Parties hereto as if
such information, materials and intellectual property were disclosed or created,
or such services performed, by the Parties hereto under this
Agreement.  Notwithstanding the foregoing, the Confidential Disclosure Agreement
between SPONSOR and INTEGRIUM dated June 30, 2016 (the “CDA”) shall continue in
effect in accordance with its terms; provided, however, that in the event of any
conflict between the terms of the CDA and the terms of this Agreement, the terms
of this Agreement shall control.



 
18.3
Waiver.  No waiver by SPONSOR with respect to any breach or default or of any
right or remedy, and no course of dealing by SPONSOR shall be deemed to
constitute a continuing waiver of any other breach or default or of any other
right or remedy, unless such waiver be expressed in writing, signed by
SPONSOR.  No payment made by SPONSOR or POC CAPITAL, as applicable, shall be
considered as acceptance of satisfactory performance of the Services, or as in
any way relieving INTEGRIUM from its full responsibility pursuant to this
Agreement.



 
18.4
Amendment.  This Agreement may not be altered, changed or amended except in
writing signed by each of the parties hereto.



 
18.5
Survival.  The provisions of this Agreement dealing with Study Drug (Section
2.8), allocation of payment obligations (Section 4.3), confidentiality (Article
6), independent contractor (Article 8), taxes (Article 9), Developments and
Study Data (Article 10), reconciliation (Section 11.4), indemnification (Article
12), limitation of liability (Article 13), termination (Article 15), personnel
recruitment (Article 16) and this Article 18 shall survive the expiration and/or
termination of this Agreement.



 
18.6
Severability.  In the event that any provision of this Agreement is held illegal
or invalid for any reason, such provision shall not affect the remaining parts
of this Agreement, but this Agreement shall be construed and enforced as if that
illegal and invalid provision had never been inserted herein.



 
18.7
Extraordinary Relief.  In the event of the actual or threatened breach by
INTEGRIUM of any of the terms of the Articles 6, 7, and 10 hereof, SPONSOR shall
have the right to specific performance and injunctive relief.  The remedies in
this paragraph are in addition to all other remedies and rights available at law
or in equity.



 
18.8
Force Majeure.  Performance of this Agreement by each party hereto shall be
pursued with due diligence in all requirements hereof; however, no party hereto
shall be liable for any loss or damage for delay or nonperformance due to causes
not reasonably within its control.  In the event of any delay resulting from
such causes, the time for performance and payment hereunder shall be extended
for a period of time necessary to overcome the effect of such delays.  In the
event of any delay or nonperformance caused by such uncontrollable forces, the
party hereto affected shall promptly notify the other in writing of the nature,
cause, date of commencement thereof, and the anticipated extent of such delay,
and shall indicate whether it is anticipated that the completion date of the
Agreement would be affected thereby.



 
18.9
Captions and Headings.  The captions, numbering and headings in this Agreement
are for convenience and reference only, and they shall in no way be held to
explain, modify, or construe the meaning of the terms of this Agreement.



 
18.10
Counterpart Originals.  This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.

 
 
-16-

--------------------------------------------------------------------------------

 
 
 
18.11
Notices.  Except as otherwise provided, all communications and notices
concerning payments required under this Agreement shall be mailed by certified
mail, return receipt requested and postage prepaid, or sent by Federal Express
or telecopy to the addresses set forth below, or to such other addresses as the
parties from time to time specify in writing:



If to INTEGRIUM for contractual matters:
INTEGRIUM, LLC
100 E. Hanover Avenue
Suite 401
Cedar Knolls, NJ 07927
Attn:  Jessica Coutu, Contract Administration


If to INTEGRIUM for financial matters:
INTEGRIUM, LLC
100 E. Hanover Avenue
Suite 401
Cedar Knolls, NJ 07927
Attn:  Jessica Coutu, Contract Administration
Attn:  Ewa Olesiak-Deptuch, Finance Department



 
If to SPONSOR:
  Exactus, Inc.

 
4870 Sadler Rd Suite 300

 
Glen Allen, VA 23060

 
Attention: Philip J. Young, Chief Executive Officer




 
If to POC CAPITAL:
  POC Capital, LLC

 
2995 Woodside Rd., Suite 400-121

 
Woodside, CA 94062

 
Attention: Daron Evans, Managing Director

 
 
18.12
Governing Law.  It is understood and agreed that this Agreement shall be
governed by the laws of the State of Delaware in all respects of validity,
construction and performance without regard to its conflict of laws rules.



 
18.13
Arbitration. Any controversy, claim or dispute arising out of or relating to
this Agreement, or the breach thereof, shall be settled solely and exclusively
by binding arbitration in Orange County, California under the auspices of, and
in accordance with, the then existing rules of the Judicial Arbitration and
Mediation Service (“JAMS”).  Such arbitration shall be conducted in accordance
with the then prevailing JAMS Streamlined Arbitration Rules & Procedures, with
the following exceptions to such rules if in conflict: (a) one arbitrator shall
be chosen by JAMS; (b) each party to the arbitration will pay an equal share of
the expenses and fees of the arbitrator, together with other expenses of the
arbitration incurred or approved by the arbitrator; and (c) arbitration may
proceed in the absence of any party to the dispute if written notice (pursuant
to the JAMS’ rules and regulations) of the proceedings has been given to such
party.  Each party shall bear its own attorneys’ fees and expenses.  The parties
hereto agree to abide by all decisions and awards rendered in such
proceedings.  Such decisions and awards rendered by the arbitrator shall be
final and conclusive.  All such controversies, claims or disputes shall be
settled in this manner in lieu of any action at law or equity.  Any court of
competent jurisdiction may enter judgment upon the award.  IF FOR ANY REASON
THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH PARTY, (i) TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER MATTER
INVOLVING THE PARTIES HERETO, AND (ii) SUBMITS TO THE EXCLUSIVE JURISDICTION AND
VENUE OF THE FEDERAL OR STATE COURTS LOCATED IN  ORANGE COUNTY, CALIFORNIA AND
EACH PARTY HERETO AGREES NOT TO INSTITUTE ANY SUCH ACTION OR PROCEEDING IN ANY
OTHER COURT IN ANY OTHER JURISDICTION.  EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT IN THE COURTS REFERRED TO IN THIS SECTION 18.13.



 
18.14
Publicity.  INTEGRIUM shall not make any public announcements concerning this
Agreement or the subject matter hereof without the prior written consent of
SPONSOR.  INTEGRIUM agrees that it will not make any publication, including any
abstracts, posters or articles relating to the Study or the services performed
pursuant to this Agreement without the prior written consent of SPONSOR.

 
 
-17-

--------------------------------------------------------------------------------

 
 
 
18.15
Non-Disparagement.  It is understood and agreed that, following the execution of
this Agreement, the Parties shall not make any derogatory, disparaging or
critical statements about one another to third parties.



 
18.16
Compliance with Federal Securities Laws.  INTEGRIUM hereby acknowledges that is
aware, and will advise each of its employees and consultants who are informed as
to the matters that are the subject of this Agreement, that the United States
securities laws prohibit any person who or that has received from SPONSOR
material, non-public information from purchasing or selling securities of
SPONSOR or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.



[Signature Page to Follow]

 
-18-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed, or have caused their duly
authorized representatives to execute, this Agreement as of its initial
effective date.

 


INTEGRIUM,
LLC                                                                           EXACTUS,
INC.






 
 

By:    /s/Jessica Coutu
 By:
/s/ Philip Young

Title: Sr. V.P. of Clinical Operations
Title: CEO

Date: June 30, 2016
Date: June 30, 2016

 


POC Capital, LLC (solely
with respect to Sections 2.1, 3.3, 6.7 and 12.5 and
Articles 4, 8, 9, 11 (other than Section 11.1), 15, and 18):
 
 



By:  
 
Title:  
Date:  
/s/Daron Evans
Daron Evans
Managing Director
June 29, 2016

 
 

 
 

              
-19-

--------------------------------------------------------------------------------

 